DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    133
    555
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendments filed on September 24th 2021. Claims 1,3-10 are allowed. Claim 2, 11 are cancelled.

Response to Arguments
5.	The objection to the abstract has been withdrawn.

Allowable Subject Matter
6.	Claims 1, 3-10 are allowed. Claims 2 and 11 are cancelled.
	The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or combination fail to anticipate or render obvious specifically, with respect to Independent claim 1, in combination of with the other claimed limitations, which is directed to, an image capturing device, which is mounted in a vehicle, comprising: a first camera which captures a first image; and a control device which recognizes a first compartment line and a second compartment line that regulate a lane in the first image, wherein the control device comprises a lane width determination unit which determines presence or absence of a change in width of the lane based on relationships among widths of the first compartment line at two points on the first image at which distances from the vehicle are different, widths of the second compartment line at the two points on the first image, and distances between the first compartment line and the second compartment line at the two points on the first image, and wherein, when a first straight line and a second straight line, which are two straight lines that pass through the two points, respectively, and are parallel to each other, are set on the first image, a width of the first compartment line, a width of the second compartment line, and a distance between the first compartment line and the second compartment line at one of the two points on the first image are a width of the first compartment line, a width of the second compartment line, and a distance between the first compartment line and the second compartment line on the first straight line, and a width of the first mutatis mutandis. Accordingly, dependent claims 3-9 are allowed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        November 29, 2021